IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,146-01


                    EX PARTE SAMANTHA ANNE WATSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR13-0527-01 IN THE 43rd DISTRICT COURT
                             FROM PARKER COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft from an

elderly individual and sentenced to two years’ imprisonment. She did not appeal her conviction.

        Applicant contends that she is actually innocent of committing the offense in this cause

because the real alleged victim in this case was not sixty-five years of age.

        While we do not find that Applicant’s claim of actual innocence is supported by the habeas

record, we do find the record supports a claim that Applicant is guilty only of a lesser-included
                                                                                                    2

offense and that she is ineligible for the sentence pronounced in this cause. Applicant is entitled to

relief. State v. Wilson, 324 S.W.3d 595 (Tex. Crim. App. 2010).

       Relief is granted. The judgment in Cause No. CR13-0527-01 in the 43rd District Court of

Parker County is set aside, and Applicant is remanded to the custody of the Sheriff of Parker County

to answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: March 18, 2015
Do not publish